Citation Nr: 0024363	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  92-14 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, including heart disease, on a presumptive basis.

2.  Entitlement to service connection for residuals of 
cerebrovascular accident (CVA), on a presumptive basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The veteran served on active duty from October 1950 to 
January 1951.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1992 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs Regional 
Office (VARO).  We note that the Board denied the claims in 
October 1996 on a presumptive basis, which the veteran duly 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter "the Court").  In June 
1998, the Court, vacated the Board's October 1996 decision as 
it pertained to the denial of presumptive service connection 
for cardiovascular disease and residuals of CVA, pursuant to 
a Joint Motion for Partial Remand and to Stay Further 
Proceedings filed by the Appellee (hereinafter "the 
motion").

VA regulations concerning the rating of cardiovascular system 
disabilities were revised effective January 12, 1998, and the 
motion argued that remand was "necessary to allow the VA to 
determine whether these changes may be viewed as an 
'intervening liberalizing law or VA issue which may affect 
the disposition of the claim.'" Citing Spencer v. Brown, 4 
Vet.App. 283, 288 (1993) and Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).

In October 1998, the Board remanded this case to VARO for 
readjudication of the issues of entitlement, on a presumptive 
basis, to service connection for cardiovascular disease and 
residuals of CVA, with consideration of the revised 
cardiovascular system rating criteria.

The case has been returned to the Board for consideration and 
adjudication in accordance with the terms of the motion.  We 
note that the veteran's representative in his June 2000 
Informal Hearing Presentation argued that remand is again 
necessary because the July 1999 and March 2000 Supplemental 
Statements of the Case provided no citation to the old and 
new regulations concerning the rating of cardiovascular 
system diseases, and because it did not provide any analysis 
of "how the two versions of the regulations apply to the 
facts in the veteran's case."  The representative cites 
Stegall v. West, 11 Vet.App. 268 (1998)(if the Board remand a 
claim for further development but he Secretary fails to 
comply with the terms of the remand, the Board errs in 
failing to insure compliance) and possible due process 
violations in support of his argument.

The Board has considered the representative's argument, but 
finds that it is without merit.  First, there is no violation 
of the Court's holding in Stegall because the Board in its 
prior remand decision did not require VARO to provide the 
regulations, old and new, to the veteran in any subsequent 
Supplemental Statements of the Case.  Second, the 
"intervening change" in the rating criteria for 
cardiovascular diseases that became effective in January 1998 
does not afford the veteran any more favorable outcome in 
this case since the revised regulations may not be applied 
during the presumptive period at issue in this case.  See VA 
O.G.C. Prec. Op. 3-2000 (April 10, 2000).  The critical 
period of inquiry (presumptive period) in this case is the 
period from January 1951 through January 1952, and the 
revised rating criteria for cardiovascular disability did not 
become effective until January 12, 1998.  As such, even if 
the revised regulations were more favorable to the veteran in 
determining whether or not he had a disability that was at 
least 10 percent disabling during the presumptive period, the 
revised regulations could not be applied in the veteran's 
case since the period at issue is prior to the effective date 
of the regulatory change.  Therefore, the Board finds that 
there is no prejudice to the veteran in this case by the 
absence of written notice of the new and old regulatory 
provisions in the Supplemental Statements of the Case that 
followed the Board's October 1998 remand decision.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).  In addition, based 
on the above discussion, the Board finds that the regulatory 
changes that became effective January 12, 1998, do not amount 
to an "intervening liberalizing law" that affects the 
disposition of the instant claims.



FINDING OF FACT

Cardiovascular disease, including heart disease, and 
residuals of a CVA, was not manifested to a degree of 10 
percent within one year after separation from service


CONCLUSIONS OF LAW

1.  Cardiovascular disease, including heart disease may not 
be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  Residuals of a cerebrovascular accident may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claims are well grounded.  38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v Derwinski, 1 Vet.App. 78 (1990).  Furthermore, 
the undersigned believes that this case has been adequately 
developed for appellate purposes by VARO and that a 
disposition on the merits is in order.

Service connection is presumed if a veteran manifests a 
chronic disease, such as cardiovascular and organic diseases 
of the nervous system, to a degree of at least 10 percent 
within one year after separation from service.  38 U.S.C.A. 
§ 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

As indicated above, the veteran served on active duty from 
October 1950 to January 1951.  Review of the service medical 
records shows that, on active duty examination conducted in 
November 1950 evaluation of the veteran's heart showed no 
significant abnormality.  His blood pressure reading was 
114/60, within normal limits.

In January 1951, the VA received an application for 
compensation for disability resulting from service.  The 
disability claimed by the veteran was for hip condition and 
gonorrhea.  On a March 1951 VA examination, conducted in 
connection with his claim for service connection for a right 
hip disability (unrelated to this appeal), the veteran's 
cardiovascular system was found to be normal.  His blood 
pressure readings were 118/76, while sitting; 120/78, after 
exercise; and 118/76, two minutes after exercise.

In July 1951, the VA received another application for 
compensation for disability resulting from service.  At this 
time, the veteran reported treatment for head, back and hip 
trouble during service, and that he was treated for hip 
trouble post service.

An intra-hospital summary of VA treatment dated August 1951 
reflects that the appellant was admitted for his right hip 
complaints.  Review of the cardiovascular system at that time 
revealed no abnormality.  A VA hospital discharge summary 
dated January 1952 reflects that the veteran had a lengthy 
hospital stay for right hip treatment.  There were no medical 
findings for cardiovascular abnormalities or a CVA.

The veteran applied for VA hospital treatment or domiciliary 
care in April 1952.  An examination conducted in connection 
with that request shows his blood pressure to be 100/70-60.  
The only diagnosis at that time was for a fixed right hip 
joint.

An Employment Statement dated June 1953 from the veteran 
reflects that he was unemployed due to a hip condition.

In June 1953, the VA received an application for compensation 
or pension.  At this time, the veteran reported a right hip 
condition and flat feet.  There is no mention of 
cardiovascular disease or a CVA.

The veteran applied for VA hospital treatment or domiciliary 
care in February 1953.  An examination conducted in 
connection with that request shows his blood pressure to be 
120/70.  The only diagnosis at that time was of hip disease.  
The veteran again applied for VA hospital treatment or 
domiciliary care in April and August 1953.  Medical findings 
in connection with those requests were negative for 
cardiovascular disease or CVA, and showed only hip disease.

In September 1953, a personal hearing was conducted on the 
issue of entitlement to nonservice-connected disability 
pension based upon the veteran's hip disability and all other 
disabilities.  There were no complaints of cardiovascular 
disability or a CVA.

A VA hospital report, dated in March 1954, reviews the 
veteran's medical history and shows diagnoses of aseptic 
necrosis of the head of the right femur and ankylosis of the 
right hip following surgery.  A VA compensation examination 
performed in September 1956 shows his cardiovascular system 
to be normal and his blood pressure reading to be 130/80.  
The only diagnosis was of a right hip condition.

In connection with a claim for aid and attendance, a VA 
examination was conducted in August 1961.  The veteran 
reported orthopedic complaints only.  The blood pressure 
reading was 120/70.  No cardiovascular or cerebrovascular 
abnormalities were noted.  The diagnosis was ankylosed right 
hip.

A private medical statement dated October 1961 from H.H. 
Haden, M.D., reflects no treatment of cardiovascular or 
cerebrovascular abnormalities, but rather indicates that the 
veteran's was seen for hip disability.

Report of VA hospitalization dated May 1962 reflects that the 
veteran was admitted for evaluation of hip disability and 
psychiatric symptoms.  At this time, his blood pressure 
reading was 150/100.  We note that this is the earliest 
abnormal blood pressure reading of record.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY at 799 (27th ed. 1988).

In an October 1962 medical statement, Dr. Haden indicated 
that he was providing information regarding the veteran's 
medical history and present condition.  Orthopedic and 
psychiatric conditions were cited.  There was no indication 
as to prior or present cardiovascular disease or a CVA.  In 
an October 1967 medical statement, Dr. Haden again reported 
that the appellant had orthopedic problems, but made no 
indication as to prior or present cardiovascular disease or a 
CVA.

In December 1967, the veteran was evaluated by the VA for 
purposes of aid and attendance or housebound benefits.  At 
that time, he reported having weakness in his right lower 
extremity since having a stroke 7 years earlier.  The 
pertinent diagnosis was residuals of a CVA.

During a January 1968 VA examination, the veteran reported 
having had two strokes, the first 17 or 18 years earlier 
(i.e. 1950 or 1951) and the second 8 to 9 years earlier (i.e. 
1959 or 1960).  Cardiovascular examination was essentially 
unremarkable.  Residuals of a CVA were again diagnosed.

In support a claim for aid and attendance, the appellant 
submitted a medical form completed in September 1973 by F. D. 
Bradford, M.D., which was received by the VA in January 1974.  
Dr. Bradford reported that he had known the veteran for 
6 months and had treated him for residuals of a fractured 
right hip and right hemiparesis.  The diagnoses were CVA, 
right hip arthralgia and prosthesis, left thigh myositis, and 
tension.

In March 1977, a VA examinations were conducted for purposes 
of aid and attendance or housebound benefits.  At this time, 
the veteran reported that he had been receiving treatment 
from Dr. F. D. Bradford since 1963 for stroke, nerves, 
dizziness, etc.  He also reported that he had been receiving 
treatment from Dr. Haden since 1961 for stroke, nerves, etc.

In a January 1978 statement, the veteran reported that the 
suffered a stroke in 1951 during custodian (domiciliary) care 
of the VA.  He further reported that he was diagnosed with 
"CVA Hemiplegia" in March 1977 on VA examination.  Also, 
received in January 1978, a private medical report signed by 
F.B. Olsen, M.D., dated November 1977, shows CVA, right side.

A private medical statement dated February 1978 from Dr. 
Olsen reflects, by history, that the veteran sustained a 
stoke with right-sided paralysis of the leg and arm, and some 
face, one-week after he underwent right hip surgery in August 
1951.

In February 1978, a letter was received from Dr. Bradford, 
wherein he indicated that he had first examined the veteran 
on January 24, 1952 and that the veteran had had a right-
sided CVA on that date.  Another letter, dated in April 1978, 
was received from Dr. Bradford.  At that time, he again 
stated that he had first treated the veteran on January 24, 
1952.  The veteran had suffered "stroke, Chronic brain 
syndrome, Depressed."  Treatment was with Aldomet, Mellaril 
and Bricanyl. The diagnoses were:  CVA right side hemiplegia, 
chronic brain syndrome, and chronic bronchitis.

The Board notes that the record documents several attempts to 
contact Dr. Bradford and obtain copies of his clinical 
treatment records.  However, these attempts have not been 
successful; the veteran is cognizant of these attempts to 
obtain supporting clinical records, but has not provided the 
sought medical records while deluging the VA with numerous 
duplicate copies of evidence already contained in the claims 
folder.  Ultimately, evidence of record shows that Dr. 
Bradford is deceased and that his records are not available.

Recent VA neurological examination in January 1999 shows a 
history of strokes in 1961 and 1962, with residual CVA 
disability.  A February 1999 heart examination shows a 
history of treatment between 1952 and 1962 for high blood 
pressure by Dr. Bradford.  The pertinent impressions included 
cerebral thrombosis of left hemisphere times two with right 
spastic hemiplegia, hypertensive blood pressure, controlled, 
and chest pain with abnormal electrocardiogram.

Having reviewed all the evidence of record, the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for cardiovascular disease and 
residuals of CVA.  The evidence of record is completely 
absent medical findings for cardiovascular disease within the 
one-year period following the veteran's discharge from 
service in January 1951.  Concerning the residuals of CVA, 
there is no documentary medical evidence showing that the 
veteran sustained a CVA within the one-year period following 
discharge.  We observe that the veteran argues that he 
sustained a CVA with residual right-sided paralysis about a 
week after he underwent right hip surgery in August 1951, but 
curiously VA hospital records concerning this admission are 
negative for a CVA as a antecedent to the veteran's surgery.  
Moreover, subsequent medical records dated between August 
1951 to December 1967 are entirely negative for either a 
history or findings of a CVA.  Also, sworn testimony from the 
appellant in September 1953 for the purpose of obtaining 
nonservice-connected pension benefits was wholly negative for 
any history of a CVA during his August 1951 right hip 
surgery, or any other time.

Although Dr. Bradford reports in his most recent statements 
of record that he saw the veteran on January 24, 1952, for 
residuals of a CVA, this statement lacks credibility because 
it is inconsistent with his initial statement to the VA, 
wherein he reported in September 1973 that he first saw the 
veteran 6 months earlier (i.e. March 1973).  Dr. Bradford's 
report of having seen the veteran in January 1952 is also of 
diminished credibility because the veteran stated in March 
1977 during VA examination that he had been treated by Dr. 
Bradford since 1963 for a CVA, not since 1952.  Regrettably, 
the clinical records of the alleged January 1952 treatment 
visit with Dr. Bradford are not available as documentation of 
a CVA within the veteran's initial post separation year.

Statements made by both the veteran and Dr. Bradford are of 
such diminished credibility that they do not establish the 
onset of a CVA within the presumptive period.  In this 
regard, it is noted that the veteran first reported having 
had only one CVA, in approximately 1960 or 1961.  He then 
reported having first received treatment from Dr. Bradford in 
1963.  Dr. Bradford, himself, first indicated that he had 
treated the veteran six months prior to furnishing a 
statement in 1973.  Such discrepancies make the obtainment of 
the actual records of treatment essential for a favorable 
determination.  As these reports are not available, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore the benefit of the doubt doctrine is 
inapplicable and the claim must be denied. 38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for cardiovascular disease is denied.

Service connection for residuals of a CVA is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

